         Case 2:08-cv-00273-ANB Document 137 Filed 07/01/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )   Civil No. 08-273
                                                     )
LARRY L. STULER,                                     )
                                                     )
               Defendant.                            )
                                                     )


                                             ORDER

       AND NOW, this 1st day of July, 2020, upon consideration of Defendant Larry L. Stuler’s

pro se “Motion to Dismiss Complaint for Lack of Subject Matter Jurisdiction Pursuant to Fed. R.

Cv. P. 12(h)(3)” (Doc. No. 132), and brief in support thereof, filed in the above-captioned matter

on January 17, 2020, and the government’s response in opposition thereto, filed in the above-

captioned matter on January 31, 2020, IT IS HEREBY ORDERED that Defendant’s Motion is

DENIED.

       At the outset, the Court notes that Defendant asks the Court to dismiss the complaint in

this action pursuant to Federal Rule of Civil Procedure 12(h)(3), arguing that the Court lacks

subject matter jurisdiction. Judgment, however, was entered in this case over ten (10) years ago.

Nevertheless, Rule 60(b) provides that “[o]n motion and just terms, the court may relieve a party

or its legal representative from a final judgment, order, or proceeding for the following reasons:

. . . (4) the judgment is void.” Further, the Court of Appeals for the Third Circuit has explained

that a judgment may be voided “‘if the rendering court lacked subject matter jurisdiction.’” In re

Diet Drugs Prods. Liab. Litig. v. American Home Prods. Corp., 434 F. Supp. 2d 323, 333 (E.D.



                                                 1
           Case 2:08-cv-00273-ANB Document 137 Filed 07/01/20 Page 2 of 3




Pa. 2006) (quoting Constr. Drilling, Inc. v. Chusid, 131 Fed. Appx. 366, 372 (3d Cir. 2005)).

Therefore, taking into consideration Defendant’s pro se status, the Court will more properly

construe Defendant’s motion to dismiss pursuant to Rule 12(h)(3) as a motion for relief from a

judgment pursuant to Federal Rule of Civil Procedure 60(b).

          Specifically, Defendant contends in his motion and accompanying brief that his birth

certificate is void and that he therefore is not a “U.S. Citizen” subject to the jurisdiction of the

federal government and its tax laws, but, rather, that he is a “sovereign American” outside the

jurisdiction of the federal government. The Court notes that Defendant has previously asserted

that he is a “sovereign American” who is not subject to the tax laws of the United States, and this

Court has rejected such arguments. See Doc. No. 5 (Defendant’s counterclaims, which were

dismissed by the Court, and which decision was affirmed by the Third Circuit); Doc. No. 40

(Defendant’s brief in support of his motion for summary judgment, which was denied by the

Court).

          In this most recent motion, Defendant now asserts that his birth certificate (the

admissibility of which his attorney stipulated to when it was introduced into evidence at trial, see

Doc. No. 133, at 9), is actually void and he is therefore not a U.S. citizen who is subject to U.S.

tax laws. The Court finds, however, that this contention is merely a slight twist on similar “tax

protester” arguments asserting that Defendant is not subject to U.S. tax laws (Doc. Nos. 57, 58,

59, 60, 63, 64, 67, 68)—arguments which this Court has previously considered and rejected

(Doc. No. 62, 66, 70). Defendant has offered nothing more than this meritless contention in

support of his latest motion, and the Court is not required to repeatedly evaluate arguments that it

has already considered. See Gordon v. Monoson, 239 Fed. Appx. 710, 714 (3d Cir. 2007).




                                                    2
         Case 2:08-cv-00273-ANB Document 137 Filed 07/01/20 Page 3 of 3




       The Court emphasizes, once again, that Defendant’s claims in this case, including his

constitutional claims, have previously been considered by this Court and have been included in

his arguments on appeal to the Third Circuit. Moreover, the Court notes that Defendant has filed

a number of Rule 60(b) motions (including some that have been denied as frivolous) in the

months following judgment being entered in this case (Doc. Nos. 57, 59, 63, 67, 71, 75). Quite

simply, Defendant’s most recent motion does not show that the Court did not have subject matter

jurisdiction in this matter, and Defendant has thus failed to show that the Court’s judgment is

void. Accordingly, Defendant’s motion is denied.



                                                     s/ Alan N. Bloch
                                                     United States District Judge

ecf:   Counsel of Record

cc:    Larry L. Stuler
       1018 Fayette Street
       Washington, PA 15301




                                                 3
